10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

In re:
EMILIE VILLA-IGNACIO PADIERNOS,

Debtor.

 

 

a 5 , 2020:

Via ECF:

Jason Wilson-Aguilar:
Erin Lane:

United States Trustee:

By First Class Mail, postage prepaid:

 

Emilie Villa-lgnacio Padiernos
11300 1$' Ave NE #118
Seattle, WA 98125

PROOF OF SERVICE - 1

 

 

C

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

Chapter 13
Case No. 20-11939-TWD

PROOF OF SERVICE

I, Jessica Richards, declare that I have served the Objection to Confirmation of Plan

and this Proof of Service on the below listed entities in the manner shown on September
rT

courtmail@seattlech13.com
ErinL@washingtonstateattorneys.com
USTPRegion18.SE.ECF(@usdoj.gov

STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE
SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

ase 20-11939-TWD Doc 22-1 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg. 1of2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

I declare under penalty of perjury under the laws of the State of Washington and of
the United States that the foregoing is true and correct.
C rf
Dated this ‘Os day of September, 2020 at Seattle, Washington.
tet bad
=
PROOF OF SERVICE - 2 STRICHARTZ ASPAAS PLLC
2101 FOURTH AVENUE
SUITE 860
SEATTLE, WA 98121
206.388.0600; FAX 206.286-2650

 

 

Case 20-11939-TWD Doc 22-1 Filed 09/23/20 Ent. 09/23/20 12:53:18 Pg. 2 of2

 
